
	
		I
		111th CONGRESS
		2d Session
		H. R. 4988
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Fair Housing Act to prohibit discrimination
		  on the basis of sexual orientation and gender identity, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Non-Discrimination Act of
			 2010.
		2.Amendments to
			 Fair Housing Act and related provisions
			(a)Housing sale and
			 rental, residential real estate-Related transactions, and brokerage
			 services
				(1)Section 804 of the
			 Fair Housing Act (42 U.S.C. 3604) is amended by inserting sexual
			 orientation, gender identity, after sex, each place it
			 appears.
				(2)Section 805 of the Fair Housing Act (42
			 U.S.C. 3605) is amended by inserting sexual orientation, gender
			 identity, after sex, each place it appears.
				(3)Section 806 of the Fair Housing Act (42
			 U.S.C. 3606) is amended by inserting sexual orientation, gender
			 identity, after sex,.
				(b)Prevention of
			 intimidationSection 901 of
			 the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by inserting
			 sexual orientation, gender identity, after sex,
			 each place it appears.
			(c)DefinitionSection
			 802 of the Fair Housing Act (42 U.S.C. 3602) is amended by adding at the end
			 the following:
				
					(p)Sexual orientation means
				homosexuality, heterosexuality, or bisexuality.
					(q)Gender identity means the
				gender-related identity, appearance, or mannerisms or other gender-related
				characteristics of an individual, with or without regard to the individual’s
				designated sex at
				birth.
					.
			3.Public
			 educationThere are authorized
			 to be appropriated to the Department of Housing and Urban Development not to
			 exceed $1,000,000 for fiscal year 2011 for the purposes of educating the public
			 regarding the protections provided by the amendments made by this Act.
		
